MEMORANDUM **
Shanel Ann Stasz, Chapter 7 debtor, appeals pro se from the Bankruptcy Appellate Panel’s judgment affirming the bankruptcy court’s summary judgment setting aside Stasz’s fraudulent transfer of her condominium to a sham trust pursuant to California Civil Code § 3439. To the extent we have jurisdiction, it is under 28 U.S.C. § 158(d). We dismiss and remand.
Stasz’s appeal is moot because the personal property has already been sold and the bankruptcy court’s conclusion that Alison Claire-Genis was a good faith purchaser was not clearly erroneous. See 11 U.S.C. § 363(m); Paulman v. Gateway Venture Partners III, L.P. (In re Filtercorp, Inc.), 163 F.3d 570, 576-77 (9th Cir.1998) (‘When a sale of assets is made to a good faith purchaser, it may not be modified or set aside unless the sale was stayed pending appeal.”).
We grant Gonzalez’s April 22, 2008 request for remand to the bankruptcy court in order for the Trustee to assert the estate’s interest in the funds Stasz deposited as a condition of obtaining a temporary stay.
Stasz’s remaining contentions are unpersuasive.
DISMISSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.